DETAILED ACTION
As per the instant Application having Application number 16/377372, this action responds to the amendment dated 11/30/2020.
At this point, claims 2-6, 8-10, and 13 have been amended.  Claim 1 has been cancelled.  Claims 2-13 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Shrinath Malur (Reg. No. 39196) on 03/18/2021 via email, confirmed by telephone on 03/19/2021.
With respect to the claims as filed on 11/30/2020, please amend claims 2-13 as follows:

Listing of Claims:
2.	(Currently Amended)	A storage system including a plurality of storage nodes, each of the storage nodes comprising: 
	a respective storage device;
	a respective capacity control unit which manages a capacity provided by each of the storage devices of the plurality of storage nodes in a cluster; and
a respective plurality of storage control units;
wherein in the storage system:[[,]]
the respective plurality of storage control units in the plurality of storage nodes are organized into a plurality of storage control unit groups, wherein each storage control unit group comprises a respective active storage control unit on a respective first storage node of the plurality of storage nodes, and one or more respective passive storage control units, wherein a respective one of the passive storage control units is on a respective second storage node of the plurality of storage nodes;
wherein each respective storage control unit group store data redundantly by forming a plurality of pieces of data, which are stored in respective storage devices of different storage nodes, into a set;
wherein for each respective storage control unit group:
the respective active storage control unit receives I/O requests, generates commands according to received I/O requests, and transmits commands to the respective capacity control unit of the respective first storage node;
the one or more respective passive storage control units are inactive while the respective active storage control unit remains operational, wherein if the respective active storage unit fails, the respective passive storage control unit corresponding to the respective second storage node takes over as a respective new active storage control unit for the respective storage control unit group;
the respective capacity control unit of the respective first storage node allocates physical storage areas from the respective storage devices of the plurality of storage nodes;
wherein at least two storage nodes of the plurality of storage nodes each comprise at least one active storage control unit of a respective one of the plurality of storage control unit groups, and at least one passive storage control unit of a different respective one of the plurality of storage control unit groups.









3.	(Currently Amended)	The storage system according to claim 2, 


wherein for each respective storage control unit group, the respective capacity control unit of the respective first storage node prioritizes allocating physical storage areas from the respective storage devices of the respective first storage node and the respective second storage node over the respective storage devices of other nodes of the plurality of nodes.

4.	(Currently Amended)	The storage system according to claim 2, 

wherein for each respective storage control unit group, when the respective active storage unit fails, and the respective passive storage control unit corresponding to the respective second storage node takes over as a respective new active storage control unit for the respective storage control unit group, a respective new passive storage control unit is added to the respective storage control unit group, wherein the new respective passive storage control unit is on a respective replacement storage node other than the respective first storage node and the respective second storage node;
wherein the respective capacity control unit of the respective second storage node allocates physical storage areas from the respective storage device of the respective replacement storage node to the respective storage control unit group.

5.	(Currently Amended)	The storage system according to claim 4, 
wherein before the respective active storage unit fails, master data is stored in respective storage device of the respective first the respective storage device of the respective second storage node; and 
wherein after the respective active storage unit fails, the mirror data is switched to [[the]]new master data and new mirror data is stored in the respective storage device of the respective replacement storage node. 

6.	(Currently Amended)	The storage system according to claim [[2]]3, 

wherein for each respective storage control unit group, the respective capacity control unit of the respective first storage node further prioritizes allocating physical storage areas from the respective storage device of the respective first storage node over the respective storage device of the respective second storage node.
7.	(Cancelled)

8.	(Currently Amended)	The storage system according to claim [[2]]3, 

wherein for each of the plurality of storage control unit groups, the respective first storage nodes and the respective second storage node each have a respective threshold value, and wherein when a free capacity of a respective physical storage areas of one of the respective first storage node and the respective second storage node becomes smaller than the respective free capacity threshold value of that storage node, the respective capacity control unit of the respective first storage node stops prioritizing allocating physical storage areas from the respective storage devices of that storage node.

9.	(Currently Amended)	The storage system according to claim 8, 
wherein the respective threshold value for the respective first storage node is less than the respective threshold value for the respective second storage node.

10.	(Cancelled).

11.	(Currently Amended)	The storage system according to claim [[10]]2, 
wherein the storing data redundantly[[cy]] is performed by storing the same data in more than one of the plurality of storage nodes. 

12.	(Currently Amended)	The storage system according to claim 2, 
wherein the storing data redundantly[[cy]] is performed by generating a redundant code from the data and storing the redundant code in a storage node of the plurality of storage nodes different from a storage node of the plurality of storage nodes in which the data is to be stored. 

A method of operating: a respective storage device; a respective capacity control unit which manages a capacity provided by each of the storage devices of the plurality of storage nodes in a cluster; and a respective plurality of storage control units, the method comprising:
the storage system organizing the plurality of storage control units in the plurality of storage nodes into a plurality of storage control unit groups, wherein each storage control unit group comprises a respective active storage control unit on a respective first storage node of the plurality of storage nodes, one or more respective passive storage control units, wherein a respective one of the passive storage control units is on a respective second storage node of the plurality of storage nodes;
each respective storage control unit group performing the steps of:
storing data redundantly in each respective storage control unit group by forming a plurality of pieces of data, which are stored in respective storage devices of different storage nodes, into a set;
the respective active storage control unit receiving I/O requests, generating commands according to received I/O requests, and transmitting commands to the respective capacity control unit of the respective first storage node;
the one or more respective passive storage control units being inactive while the respective active storage control unit remains operational, wherein if the respective active storage unit fails, the respective passive storage control unit corresponding to the respective second storage node taking over as a respective new active storage control unit for the respective storage control unit group;
the respective capacity control unit of the respective first storage node allocating physical storage areas from the respective storage devices of the plurality of storage nodes;
at least two storage nodes of the plurality of storage nodes each comprising at least one active storage control unit of a respective one of the plurality of storage control unit groups, and at least one passive storage control unit of a different respective one of the plurality of storage control unit groups.







REASONS FOR ALLOWANCE
Per the instant office action, claims 2-6, 8-9, and 11-13 are considered as allowable subject matter.

Re claims 1 and 13, West discloses mirroring data between primary and secondary host systems (nodes) (Fig. 1).  Hinshaw discloses handling of a failover of a node in a mirroring system, wherein the secondary node takes over as primary node, and a new node becomes the new secondary node (Fig. 1, p. 9, ¶ 175-177).  Murase 

Dependent claims 3-6, 8-9, and 11-12 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claims upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David X Yi whose telephone number is (571)270-7519.  The examiner can normally be reached on M-F 9:30-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Examiner, Art Unit 2132